--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3






NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAS BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.


BONDS.COM GROUP, INC.



COMMON STOCK WARRANT


Warrant No:_____


1.           Issuance; Certain Definitions.  This warrant is one of several
warrants (the “Warrants”) being issued in connection with a Secured Convertible
Promissory Note and Warrant Purchase Agreement dated as of [Date] between
Bonds.com Group, Inc., a Delaware corporation (the “Company”) and the Purchasers
set forth therein. In consideration of good and valuable consideration, the
receipt of which is hereby acknowledged by the Company, hereby grants
____________________________ or registered assigns (the “Holder”) the right to
purchase at any time until 5:00 P.M., E.S.T., on April __, 2014 (“Expiration
Date”), ___________________________ (____________) fully paid and nonassessable
shares of the Company’s common stock, $.0001 par value (the “Common Stock”) at
an exercise price per share (the “Exercise Price”) of $0.46875 per share, such
number of shares of Common Stock and Exercise Price subject to further
adjustment as set forth in Section 6 hereof.


2.           Exercise of Warrants.  This Warrant is immediately exercisable in
whole or in part at the Exercise Price per share of Common Stock payable
hereunder, payable in cash or by certified or official bank check.  Upon
surrender of this Warrant with the annexed Notice of Exercise Form duly executed
(which Notice of Exercise Form may be submitted either by delivery to the
Company or the Company’s transfer agent or by facsimile transmission as provided
in Section 8 hereof), together with payment of the Exercise Price for the shares
of Common Stock purchased, the Holder shall be entitled to receive a certificate
or certificates for the shares of Common Stock so purchased.


3.           Reservation of Shares.  The Company hereby agrees that at all times
during the term of this Warrant there shall be reserved for issuance upon
exercise of this Warrant such number of shares of its Common Stock as shall be
required for issuance upon exercise of this Warrant (the “Warrant Shares” and
together with the shares of Common Stock issuable under all of the Warrants, the
“Applicable Warrant Shares”).

 
1

--------------------------------------------------------------------------------

 



4.           Mutilation or Loss of Warrant.  Upon receipt by the Company of
evidence satisfactory to it of the loss, theft, destruction or mutilation of
this Warrant, and (in the case of loss, theft or destruction) receipt of an
Affidavit of Loss by the Company and reasonably satisfactory indemnification (as
determined by the Company), and (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will execute and deliver a new Warrant
of like tenor and date and any such lost, stolen, destroyed or mutilated Warrant
shall thereupon become void.


5.           Rights of the Holder.   The Holder shall not, by virtue hereof, be
entitled to any rights of a stockholder in the Company, either at law or equity,
and the rights of the Holder are limited to those expressed in this Warrant and
are not enforceable against the Company except to the extent set forth herein.


6.           Adjustments to Exercise Price and Number of Warrant Shares.  The
number and kind of securities purchasable upon the exercise of this Warrant and
the Exercise Price shall be subject to adjustment from time to time upon the
happening of any of the following.  In case the Company shall (i) pay a dividend
in shares of Common Stock or make a distribution in shares of Common Stock to
holders of its outstanding Common Stock, (ii) subdivide its outstanding shares
of Common Stock into a greater number of shares, (iii) combine its outstanding
shares of Common Stock into a smaller number of shares of Common Stock, or (iv)
issue any shares of its capital stock in a reclassification of the Common Stock,
then the number of Warrant Shares purchasable upon exercise of this Warrant
immediately prior thereto shall be adjusted so that the Holder shall be entitled
to receive the kind and number of Warrant Shares or other securities of the
Company which it would have owned or have been entitled to receive had such
Warrant been exercised in advance thereof. Upon each such adjustment of the kind
and number of Warrant Shares or other securities of the Company which are
purchasable hereunder pursuant to this Section 6, the Holder shall thereafter be
entitled to purchase the number of Warrant Shares or other securities resulting
from such adjustment at an Exercise Price per Warrant Share or other security
obtained by multiplying the Exercise Price in effect immediately prior to such
adjustment by the number of Warrant Shares purchasable pursuant hereto
immediately prior to such adjustment and dividing by the number of Warrant
Shares or other securities of the Company resulting from such adjustment. An
adjustment made pursuant to this paragraph shall become effective immediately
after the effective date of such event retroactive to the record date, if any,
for such event.


7.           Transfer, Division and Combination.


7.1           This Warrant has not been registered under the Securities Act of
1933, as amended, (the “Act”) and has been issued to the Holder for investment
and not with a view to the distribution of either the Warrant or the Warrant
Shares.  Neither this Warrant nor any of the

 
2

--------------------------------------------------------------------------------

 

Warrant Shares or any other security issued or issuable upon exercise of this
Warrant may be sold, transferred, pledged or hypothecated in the absence of an
effective registration statement under the Act relating to such security or an
opinion of counsel satisfactory to the Company that registration is not required
under the Act.  As provided in the Purchase Agreement, each certificate for the
Warrant, the Warrant Shares and any other security issued or issuable upon
exercise of this Warrant shall contain a legend on the face thereof, in form and
substance satisfactory to counsel for the Company, setting forth the
restrictions on transfer contained in this Section.


7.2           Subject to compliance with the applicable provisions of the
Purchase Agreement and any applicable securities laws and the conditions set
forth above hereof, this Warrant and all rights hereunder are transferable, in
whole or in part, upon surrender of this Warrant at the principal office of the
Company, together with a written assignment of this Warrant substantially in the
form attached hereto duly executed by the Holder or its agent or attorney and
funds sufficient to pay any transfer taxes payable upon the making of such
transfer. Upon such surrender and, if required, such payment, the Company shall
execute and deliver a new Warrant or Warrants in the name of the assignee or
assignees and in the denomination or denominations specified in such instrument
of assignment, and shall issue to the assignor a new Warrant evidencing the
portion of this Warrant not so assigned, and this Warrant shall promptly be
cancelled. A Warrant, if properly assigned, may be exercised by a new holder for
the purchase of Warrant Shares without having a new Warrant issued.


7.3           This Warrant may be divided or combined with other Warrants upon
presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 7, as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice.


7.4           The Company shall prepare, issue and deliver at its own expense
(other than transfer taxes) the new Warrant or Warrants under this Section 7.


7.5           The Company agrees to maintain, at its aforesaid office, books for
the registration and the registration of transfer of the Warrants.


8.            Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered to the addresses and
pursuant to the procedure set forth in the Purchase Agreement.


9.            Supplements and Amendments; Whole Agreement.  This Warrant may be
amended or supplemented only by an instrument in writing signed by the Company
and the holders representing a majority in interests of the Applicable Warrant
Shares that remain issuable under the then outstanding Warrants.  This Warrant
contains the full understanding

 
3

--------------------------------------------------------------------------------

 

of the parties hereto with respect to the subject matter hereof and thereof and
there are no representations, warranties, agreements or understandings other
than expressly contained herein and therein.


10.           Governing Law.  THIS WARRANT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER THE LAWS OF THE STATE OF FLORIDA AND SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA. MAKER HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN PALM BEACH COUNTY,
FLORIDA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS WARRANT, OR FOR RECOGNITION OR ENFORCEMENT OF
ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE OF FLORIDA OR, TO THE
EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. NOTHING IN THIS WARRANT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.


11.           Counterparts.  This Warrant may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.


12.           Descriptive Headings.  Descriptive headings of the several
Sections of this Warrant are inserted for convenience only and shall not control
or affect the meaning or construction of any of the provisions hereof.






[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]
 

 
4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Warrant is hereby executed as of the ___ day of April
2009.






BONDS.COM GROUP, INC.




By:
   
Name:
   
Title:
   






 
 

--------------------------------------------------------------------------------

 



NOTICE OF EXERCISE OF WARRANT






The undersigned hereby irrevocably elects to exercise the right, represented by
the Warrant Certificate dated as of _________________, 20____, to purchase
___________________ shares of the Common Stock of BONDS.COM GROUP, INC. at an
Exercise Price of $ ___________ per share, for an aggregate price of $
___________ and tenders herewith payment in accordance with Section 1 of said
Common Stock Purchase Warrant.




Please deliver the stock certificate to:






Dated:
             
[Name of Holder]
       
By:
   



